NO. 07-07-0432-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 DECEMBER 14, 2007

                         ______________________________


                             JOE CHRISTIAN SALAZAR,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                              Appellee

                       _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                   NO. 55146-C; HON. ANA ESTEVEZ, PRESIDING

                        _______________________________

                               Abatement and Remand

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Joe Christian Salazar (appellant) filed a notice of appeal from his conviction for

burglary of a building on October 19, 2007. On October 11, 2007, the trial court filed its

certification representing that appellant has the right of appeal. However, the appellate

record reflects that appellant failed to sign the certification pursuant to Texas Rule of
Appellate Procedure 25.2(d) which requires the certification to be signed by appellant and

a copy served on him.1

       Consequently, we abate the appeal and remand the cause to the 251st District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall take such action necessary to secure and file with this court a certificate of right to

appeal that complies with Texas Rule of Appellate Procedure 25.2(d) by January 14, 2008.

Should additional time be needed to perform these tasks, the trial court may request same

on or before January 14, 2008.

       It is so ordered.

                                                       Per Curiam

Do not publish.




       1
           Becam e effective Septem ber 1, 2007.

                                                   2